                                          Case 3:21-cv-04439-WHO Document 6 Filed 07/21/21 Page 1 of 1




                                   1                             UNITED STATES DISTRICT COURT
                                   2                          NORTHERN DISTRICT OF CALIFORNIA
                                   3

                                   4     ANTOINE DESHAWN BARNES,                        Case No. 21-cv-04439-WHO (PR)

                                   5
                                                       Petitioner,
                                                                                        ORDER OF DISMISSAL
                                   6
                                                 v.

                                   7     ROSEMARY OROZCO, et al.,

                                   8
                                                       Respondents.

                                   9

                                  10          This federal action was filed as a 28 U.S.C. § 2254 petition for writ of habeas
                                  11   corpus, that is, as a challenge to the lawfulness or duration of petitioner Antoine Deshawn
                                  12   Barnes’s incarceration. A review of the petition, however, shows that Barnes asks to have
Northern District of California
 United States District Court




                                  13   a television journalist arrested, investigated, and her property seized and searched.
                                  14   Because success on such a request will not affect the length of his incarceration, his claims
                                  15   are not the proper subject of a habeas action. See Badea v. Cox, 931 F.2d 573, 574 (9th
                                  16   Cir. 1991) (habeas corpus action proper mechanism for challenging “legality or duration”
                                  17   of confinement). In an appropriate case a habeas petition may be construed as a complaint
                                  18   under 42 U.S.C. § 1983. Wilwording v. Swenson, 404 U.S. 249, 251 (1971). However,
                                  19   this is not such a case. The persons named as respondents are not state actors, and
                                  20   therefore are not liable under § 1983. Gomez v. Toledo, 446 U.S. 635, 640 (1980).
                                  21          Accordingly, this federal habeas action is DISMISSED. The Clerk shall enter
                                  22   judgment in favor of respondents and close the file.
                                  23          IT IS SO ORDERED.
                                  24   Dated: July 21, 2021
                                                                                         _________________________
                                  25
                                                                                         WILLIAM H. ORRICK
                                  26                                                     United States District Judge
                                  27

                                  28
